              Case 5:20-cv-00682 Document 1 Filed 06/05/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

LINSEY VACKAR ianf DALTON                        §
VACKAR,                                          §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §          CIVIL ACTION NO. 5:20-cv-00682
                                                 §
LOWE’S HOME CENTERS, LLC,                        §
                                                 §
       Defendant.                                §

                                   NOTICE OF REMOVAL

       Defendant Lowe’s Home Centers, LLC, (“Defendant” or “Lowe’s”), pursuant to 28 U.S.C.

§§ 1441 and 1446, gives notice that it hereby removes the case styled Linsey Vackar ianf Dalton

Vackar v. Lowe’s Home Centers, LLC filed in the 408th Judicial District Court, Bexar County,

Texas, to the United States District Court for the Western District of Texas, San Antonio Division.

As grounds for removal, Lowe’s respectfully shows the Court as follows:


                                   STATE COURT ACTION

         1.    The state court action was initiated by Plaintiff “Linsay Vackar ianf Dalton Vackar”

(“Plaintiff” or “Vackar”) filing the Original Petition (“Original Petition”) on May 1, 2020, in the

408th Judicial District Court, Bexar County, Texas Cause No. 2020-CI-08034 (the “State Court

Action”). Plaintiff’s Original Petition asserts negligence and premises liability claims against

Lowe’s and seeks to recover damages arising from the injuries Dalton Vackar allegedly sustained

as a result of the alleged conduct of Lowe’s.

         2.    Plaintiff formally served the State Court Action on Defendant on May 18, 2020.




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 1
                Case 5:20-cv-00682 Document 1 Filed 06/05/20 Page 2 of 4




                                REQUIREMENTS FOR REMOVAL

           3.     An index of all documents filed in the State Court Action is attached as “Exhibit

A.” All documents filed in the State Court Action are attached as “Exhibits A-1 – A-2.”

           4.     Plaintiff formally served a copy of Plaintiff’s Original Petition on Lowe’s on May

18, 2020. 1 Consequently, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b). 2

As set forth in more detail below, this Court has original jurisdiction of this matter based on

diversity jurisdiction pursuant to 28 U.S.C § 1332(a).

           5.     As required by 28 U.S.C. § 1446(b), Lowe’s, the removing party, will promptly

give all parties written notice of the filing of this Notice of Removal and will promptly file a copy

of this Notice of Removal with the Clerk of the 408th Judicial District Court, Bexar County, Texas,

where the State Court Action is currently pending.

                                   THE COURT HAS JURISDICTION

           6.     The district court of the United States has original jurisdiction over this civil action

because there is complete diversity of citizenship between the parties and the matter in controversy

exceeds the sum of $75,000.00 exclusive of interest and costs. 3

           7.     Plaintiff’s Original Petition states that “Linsey Vackar ianf Dalton Vackar is an

individual residing in Bexar County, Texas.” 4 Therefore, on information and belief, Plaintiff is

domiciled in the State of Texas and is a citizen of Texas for the purposes of diversity.

           8.     For purposes of diversity jurisdiction, the citizenship of a limited liability company

is determined by looking to the citizenship of all of its members. 5 The sole member of Lowe’s



1
  See Ex. B.
2
  See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).
3
  28 U.S.C. § 1332(a)(1).
4
  See Ex. A-1, Pet. at 1.
5
  Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).


DEFENDANT’S NOTICE OF REMOVAL                                                                     PAGE 2
                Case 5:20-cv-00682 Document 1 Filed 06/05/20 Page 3 of 4




Home Centers, LLC is Lowe’s Companies, Inc. (“Lowe’s Companies”). 6 Lowe’s Companies is a

corporation that is a citizen of North Carolina because it is incorporated in North Carolina and it

maintains its principle place of business in North Carolina. 7 There are no other members of

Lowe’s. 8 Therefore, Lowe’s is a citizen of North Carolina because its sole member, Lowe’s

Companies, is a citizen of North Carolina. 9

         9.       “To determine the amount in controversy for diversity jurisdiction purposes, courts

look to the plaintiff’s complaint.” 10 Plaintiff’s Original Petition states that she seeks monetary relief

of over $200,000.00 but not more than $1,000,000.00. 11 Pursuant to 28 U.S.C § 1446(c)(2), the

foregoing amount demanded by Plaintiff in her Original Petition is deemed to be the amount in

controversy for purposes of this Notice. 12

                                                  PRAYER

         WHEREFORE, pursuant to 28 U.S.C. §§ 1332(a)(1), 1441, and 1446, Lowe’s prays that

the United States District Court for the Western District of Texas, San Antonio Division, accepts




6
  See Ex. C. Though Plaintiff names “Lowe’s Companies, Inc. d/b/a Lowe’s Home Centers, LLC, d/b/a Lowe’s Home
Improvement” in the style of the case, Plaintiff only served Lowe’s Home Centers, LLC and only listed Lowe’s Home
Centers, LLC as a party on page 1 of her Petition. As such, Lowe’s Home Centers, LLC is the only properly named
and served Defendant in this proceeding.
7
  See Ex. D.
8
  See Ex. C.
9
  See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (“[T]he citizenship of a LLC is determined
by the citizenship of all of its members.”).
10
   Hodges v. Discovery Property & Casualty Ins. Co., No. DR-10-CV-15-AM-VRG, 2011 WL 13234897, at *2 (W.D.
Tex. Feb. 17, 2011) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).
11
   See Ex. A-1, Pet. at 6.
12
   Hodges, 2011 WL 13234897, at *2.


DEFENDANT’S NOTICE OF REMOVAL                                                                                PAGE 3
             Case 5:20-cv-00682 Document 1 Filed 06/05/20 Page 4 of 4




this Notice of Removal, assumes jurisdiction of this cause, and issues such further orders and

process as may be necessary to bring before it all parties necessary for the trial hereof.

Date: June 5, 2020                                    Respectfully submitted,

                                                      By: /s/ Melanie K. Okon
                                                      Melanie K. Okon
                                                      Texas State Bar No. 24012951
                                                      mokon@munckwilson.com
                                                      MUNCK WILSON MANDALA, LLP
                                                      600 Banner Place Tower
                                                      12770 Coit Road
                                                      Dallas, Texas 75251
                                                      Telephone: 972-628-3600
                                                      Telecopier: 972-628-3616

                                                      Jennifer D. Jasper
                                                      Texas State Bar No. 24027026
                                                      jjasper@munckwilson.com
                                                      MUNCK WILSON MANDALA, LLP
                                                      2801 Via Fortuna Drive, Suite 630
                                                      Austin, Texas 78746
                                                      Telephone: 737-201-1600
                                                      Telecopier: 737-201-1601

                                                      COUNSEL FOR DEFENDANT
                                                      LOWE’S HOME CENTERS, LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 5th day of June 2020, a true and correct copy of the above
and foregoing has been served upon all counsel of record in accordance with the Federal Rules of
Civil Procedure.


                                                      /s/ Melanie K. Okon
                                                      Melanie K. Okon

841494




DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 4
